Citation Nr: 1745808	
Decision Date: 10/16/17    Archive Date: 10/31/17

DOCKET NO.  12-02 760A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial compensable rating for service-connected sarcoidosis.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

P. Noh, Associate Counsel



INTRODUCTION

The Veteran had active military service from July 1982 to September 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which, in pertinent part, granted service connection for sarcoidosis and assigned a noncompensable rating.  

The Board finds that a remand is required to the Agency of Original Jurisdiction (AOJ), as the medical opinion from the VA examiner is incomplete.  Accordingly, the Board REMANDS this case for further evidentiary development and adjudication.


REMAND

The Board finds that the April 2011 and May 2017 VA medical opinions are incomplete, and as such further development is needed before the Veteran's claim can be decided.   

The VA examiners' assessments were incomplete because they assessed the Veteran's sarcoidosis based only on her respiratory condition and pulmonary function.  However, the Veteran's treating physician has stated that the Veteran's sarcoidosis is more skin-related than lung-related.  A review of the record similarly shows that the Veteran's sarcoidosis has resulted in skin-related symptomatology as the Veteran complained of pain in her arm, thigh, and right buttocks.  Further, the records show that despite the removal of lipoma of the right buttocks and posterior thigh, the Veteran continued to complain of pain from sarcoid bumps.  As such, pursuant to Diagnostic Code 6846, the Veteran's sarcoidosis must be rated with consideration to any extra-pulmonary involvement under each specific body system involved.  38 C.F.R. § 4.97 (2016).  Thus, the VA examinations to date require an addendum to address and characterize all extra-pulmonary involvement related to the Veteran's sarcoidosis. 38 C.F.R. § 4.20.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140-141 (2013); Allen v. Brown, 7 Vet. App. 439 (1995).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion from the examiner who provided the May 2017 VA examination, or another appropriate medical professional if the examiner is unavailable.  The electronic claims file must be made available to be reviewed by the examiner, and a note that it was reviewed should be included in the report.  If the reviewer determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled.  

After reviewing the claims file, the examiner must note the nature of any extra-pulmonary involvement related to the Veteran's sarcoidosis such that an analogous rating can be determined.  In providing this analysis, the examiner must specifically discuss the Veteran's ongoing complaints of skin-related symptomatology.

A detailed rationale for the opinion must be provided.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

2. Thereafter, readjudicate the issue of entitlement to an initial compensable rating for service-connected sarcoidosis.  If the determination remains unfavorable to the Veteran, she and her representative should be furnished a supplemental statement of the case and afforded the applicable time period to respond.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that is remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



